Case 7:19-cv-05524-NSR Document 21 Filed 05/11/20 Page 1 of 9
              Case 7:19-cv-05524-NSR Document 21 Filed 05/11/20 Page 2 of 9


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 7:19-cv-05524-NSR Document 21 Filed 05/11/20 Page 3 of 9




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
        Case 7:19-cv-05524-NSR Document 21 Filed 05/11/20 Page 4 of 9

                  United States District Court
                  Southern District of New York
                  Temporary_Pro_Se_Filing@nysd.uscourts.gov.


                INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    •   SIGN. You must sign your document by either signing the document before
        you scan it or typing “/s/ [Your Name].” The Court will accept typed
        signatures in this format.

    •   CONTACT INFORMATION. The document must include your name,
        address, telephone number and email address (if available).
    •   SUBJECT LINE. For existing cases, the subject line of the email must
        read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
        the email must read, “Pro Se Filing – New Case.”
    •   EMAIL the PDF document to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

Can I start a new case by email?
    •   YES. To start a new case, you may email your complaint to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    •   In addition to emailing your complaint, you must either (1) email an
        application requesting that the fee be waived, available at
        https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
        are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
        FEE PAID.” Payment must be made within 21 days by certified check or
        money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
        Room 120, 500 Pearl Street, New York, NY 10007. The check must include
        the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    •   NO. You must only include the attached document(s) for filing. No one will
        read messages in the body of the email and no one will respond to any
        questions.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
        Case 7:19-cv-05524-NSR Document 21 Filed 05/11/20 Page 5 of 9
                                                         Instructions: Email Pro Se Filings
                                                                               Page 2 of 2


Will someone respond to my email?
    •   NO. This email address cannot respond to inquiries. The Clerk’s Office will
        download the email attachment. This is a NO-REPLY email address. But
        you may call (212) 805-0175 to confirm that your documents were received.
        Please wait at least one week before calling.

Can I email the assigned judge instead?
    •   NO. Any submission emailed to any other court email address will be
        disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    •   NO. If you are unable to email your documents, you must submit them by
        mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    •   YES. But please include your email address, if available, in the document.
        The Court will only communicate with the email address listed on the filed
        documents, and only if you have consented to receive court documents by
        email.

Can I receive court documents by email?
    •   YES. Complete and email a signed consent to electronic service form.

Do I need to serve my adversary?
    •   NO. After the document is emailed to the Court and electronically filed,
        your adversary will receive electronic notification of the filing.




                  500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                       300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
       Case 7:19-cv-05524-NSR Document 21 Filed 05/11/20 Page 6 of 9

                United States District Court
                Southern District of New York




     INSTRUCTIONS: HOW TO CREATE PDF DOCUMENTS AND
        EMAIL THEM TO THE CLERK’S OFFICE FOR FILING
Emailing your documents to the Clerk’s Office for filing will allow you to file from
home, without the need to go to a post office, mailbox, or to the courthouse.
Anyone with a cell phone can create a PDF (PDF stands for portable document
format) and email it.

Step 1: Sign your document

Your document must be signed before you email it. If you are scanning your
document, make sure you sign it before you scan it.

If you are using a computer to convert to PDF, you can use a digital signature, if
you know how. If you don’t know how to do that, you can write “/s/[Your Name]”
where you would normally sign the document.

Step 2: Convert your document to PDF

Only PDFs can be docketed on the electronic case filing system. If you have a
computer, it will be easy for you to create PDFs and email them to the Clerk’s
Office.

If you have a computer:
If you have a computer, follow these steps. If you don’t have a computer, see the
instructions on the next page on using your cellphone as a scanner.

I have a document that I created with a word processor. How do
I turn it into a PDF?
If you created your document with any type of word-processing program,
including a cloud-based one like Google Docs, you can turn it into a PDF. There
are usually two ways to do this.

    1. Click File and select Print. In the Print menu, click the drop-down
       menu next to Destination or Printer, and choose PDF. You’ll be
       prompted to select a location on your computer to save the file. Click
       Save.



                 500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                      300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
      Case 7:19-cv-05524-NSR Document 21 Filed 05/11/20 Page 7 of 9
                                                                                 2
                                                       How to Create PDF Documents



   2. Click File and select Save or Save As. Click the drop-down menu and
      select PDF. You might even have an option for Save as PDF. Choose a
      location on your computer (or in the cloud) to save your document.
I created a PDF using a fillable form. Do I need to take any more
steps before I email it?
Yes. If you used a fillable form, such as one of the court’s complaint forms, you
must “flatten” it before you submit it for filing. This prevents anyone else from
changing your form. To flatten it, follow these steps:

   1. After you have finished filling in the PDF form, select File and Print.
   2. Select the PDF printer and select OK. (The Adobe PDF printer is
      installed automatically with Adobe Acrobat. Numerous free PDF
      printer drivers are available for download from the Internet.)
   3. Choose the location on your computer (or in the cloud) to save the
      “flattened” version of the form and save it.

If you don’t have a computer but you do have a cellphone:
If you don’t have a computer, but you do have a cellphone or access to a scanner,
you can scan your handwritten or typewritten document and email it to the court.
Many cellphones have scanning apps built in, and there are a number of apps that
are available for download. Some of these are: Adobe Scan, Google Drive Scanner,
Jotnot, ScanBot, Tiny Scanner, Genius Scan, Microsoft Office Lens, and Evernote.

To use any scanning app, find a flat, well-lit surface and smooth your documents
out so that you can take the best scans of them. A table is good, the floor works —
but a white counter may not work (scanning apps need contrast between the
paper and the background). Try to avoid shadows and don’t include any other
objects in the scans.

Whatever scanning app you use, it will have an option to share the document. The
icon for sharing the document will probably look like one of the below:
      Case 7:19-cv-05524-NSR Document 21 Filed 05/11/20 Page 8 of 9
                                                                                 3
                                                       How to Create PDF Documents



Choose the option to share by email, and then follow the instructions below.

The Clerk’s Office cannot assist you with scanning.
You should be able to find instructions on the internet for whatever scanning app
you choose to use.

If you are unable to scan and email your documents, you may still submit them by
mail to the Pro Se Intake Unit.

Are there any limits on the documents I can send?
•   You may attach multiple PDFs, but no single PDF document may be larger
    than 10.0 megabytes.
•   Please note that if you are filing a new action, your complaint should be “a
    short and plain statement of the claim showing that the pleader is entitled to
    relief.” Fed. R. Civ. P. 8(a)(1).
•   In addition, please make sure to follow the requirements of Federal Rule of
    Civil Procedure 5.2.

Step 3: Email your document

•   Using any email program, email your PDF document to
    Temporary_Pro_Se_Filing@nysd.uscourts.gov; filings emailed to any other
    court email address will be disregarded by the Clerk’s Office.
•   Documents to be filed must be either signed by hand and scanned, or signed
    electronically using a digital signature or by typing: “s/Filer’s Name.”
•   The body of the email must contain the filer’s name, address, and
    telephone number.
•   The attached documents must contain the filer’s name, address, telephone
    number, and email address (unless someone other than the filer is sending
    the email).
•   A document submitted for filing by email does not have to be delivered to the
    court in hard copy form unless a judge orders otherwise.
      Case 7:19-cv-05524-NSR Document 21 Filed 05/11/20 Page 9 of 9
                                                                                 4
                                                       How to Create PDF Documents



For existing cases
•   For existing cases, the subject line of the email must read “PRO SE FILING
    – [include the case number, for example, 20-cv-12345].”

For new cases
•   For new cases, the subject line of the email must read “PRO SE FILING –
    NEW CASE.”
•   For new cases, include either:
    1. a signed application to proceed without prepayment of fees, available
       on the court’s website at https://nysd.uscourts.gov/node/838, or
    2. a notation in the subject line of the email that payment will be sent
       separately by mail. The filing fee is $400. Payment must be made within
       21 days by certified check or money order, made out to Clerk, USDC,
       SDNY, and mailed to: Cashiers-Room 120, 500 Pearl Street, New York,
       NY 10007. The check must include the case number, which you can
       learn by calling (212) 805-0175.

For all cases
Other than the filer’s name, address, phone number, and email address, no
additional comments, questions, or other messages may be included in the email.
The Clerk’s Office will disregard any additional comments in the email. You may
call the Pro Se Intake Unit at (212) 805-0175 to confirm receipt of your document
but please wait at least one week before calling.

Sign up to receive electronic notice of case filings

If you have an email address, you can sign up to receive electronic notice of filings
in your case. You will learn about activity in your case much more quickly this
way. The consent form is here https://nysd.uscourts.gov/node/845.

You may also make a motion for permission to participate in electronic case filing
(ECF). In addition to being able to receive documents by email, you will be able to
file documents directly on the ECF system. The motion form is here:
https://nysd.uscourts.gov/node/844.
